



















Manager's agreement




Between:
TS Europe Executive BVBA, a company incorporated under the Laws of Belgium,
registered at the Crossroads bank for enterprises under number 0666.471.855 and
having its registered offices at 20 Kouterveldstraat 20, 1831 Machelen, duly
represented by Timothy Willies in his capacity as manager.

Hereinafter referred to as "TS".


And:
Mr. Patrick Zammit, residing at _____________________; Hereinafter referred to
as "Mr. Zammit".

TS and Mr. Zammit are collectively referred to as "the Parties".




WHEREAS TS's General Meeting of shareholders has appointed Mr. Zammit as a
remunerated manager of TS on November 16, 2016;


WHEREAS by the conclusion of the present agreement, the Parties wish to
determine the terms and conditions under which Mr. Zammit will perform his
duties as a manager of TS, as from his appointment in such capacity by the
General Meeting of shareholders on February 1st, 2017;


WHEREAS for the performance of his manager's office, Mr. Zammit shall act as a
self-employed person, both Parties declaring to be fully aware of the
implications hereof.




THE PARTIES HAVE AGREED AS FOLLOWS:




Article 1- Definitions


In the present agreement (the "Agreement") the following terms have the
following meanings:
•
"TS Group" means TS and any and all subsidiaries, affiliates and related
companies.

•
"Confidential Information" means personal data or commercial, technical,
strategic, operational or financial data concerning TS or the TS Group, or
business partners or employees of either or both, which Mr. Zammit has obtained
in the context of the Agreement or his activities within the TS Group,
irrespective of the form of the data (electronic, hard copy, verbal, etc.).





Article 2 - Object of the Agreement


By the Agreement, the Parties wish to determine the terms and conditions under
which Mr. Zammit will perform as manager bearing the title of President, TS
Technology Solutions.





























Article 3 - Obligations of Mr. Zammit


3.1.    Mr. Zammit commits to work towards achieving the TS Group's objectives
and to carry out his duties in a loyal and efficient manner and to promote the
interest and reputation of the TS Group and to not intentionally undertake any
action which could be harmful to its interests and/or reputation.


3.2.    In his capacity as manager of TS, Mr. Zammit undertakes to perform his
duties on a self-employed basis and in full liberty. In particular, Mr. Zammit
will freely dispose of his working time and shall never be given instructions
regarding the organization of his work and/or the practical modalities of the
performance of his duties.


3.3.    Mr. Zammit undertakes to be available for the performance of his duties
during the time considered necessary to fulfill his obligations resulting from
the Agreement with a minimum of 221 man-days per year.


3.4.    Mr. Zammit is allowed to use the TS Group's infrastructure and
documentation as far as it is necessary for the proper performance of the
Agreement. Given the fact that he is authorized to use the TS Group's
infrastructure, he agrees to comply with all applicable instructions regarding
safety and health in the TS Group's buildings where employees work.


3.5.    Mr. Zammit undertakes to perform his functions with due diligence and in
accordance with generally accepted and consistently applied business practices.
Mr. Zammit shall, at all times, (a) take into consideration the objectives and
best interest of the TS Group, (b) comply with all applicable laws and
regulations and (c) comply with all corporate policies and codes of business
ethics established by the TS Group.


3.6.    Mr. Zammit also undertakes to communicate to the General Meeting of TS
all information which is relevant for TS.




Article 4 - Place of performance and mobility


4.1.    Mr. Zammit will perform his duties mainly from Diegem. Mr. Zammit
acknowledges that TS may at its sole discretion assign him to another place of
work within 80 kilometres from TS's office at Diegem for a temporary or
indefinite period. TS may also assign Mr. Zammit to another place of work
outside 80 kilometers from TS's office at Diegem for a temporary or indefinite
period, however with Mr. Zammit's consent.


4.2.    In view of the international scope of activities of TS, Mr. Zammit
acknowledges and accepts that the proper performance of his duties entails that
he will have to travel frequently to other locations abroad and perform
temporary assignments abroad. He accepts that international mobility is inherent
to the performance of his duties.



































Article 5 - Compensation


5.1.    For the performance of his office of remunerated manager, Mr. Zammit
will be entitled to a Total Compensation (OTE), split as follows:
•
a yearly fixed Compensation of EUR 440 000 gross paid in 12 equal monthly
installments, which includes the allowances as defined by and according to the
Belgian Tax Circular of August 8, 1983 that will be reviewed on no less than an
annual basis.



•
a yearly variable Compensation if the TS Group attains certain targets. The
amount of variable compensation, the measurement criteria and the terms of
payment will be defined in Mr. Zammit's annual incentive pay plan at the
beginning of each fiscal year. The target variable compensation is EUR 440 000
gross.

5.2.    The Total Compensation will be paid on the individual bank account
indicated by Mr. Zammit, after the deduction of applicable withholding taxes. In
case of incomplete year, the Total Compensation will be prorated in accordance
with periods during which Mr. Zammit has performed his duties.


5.3.    In case of non-performance of the Agreement during an uninterrupted
period of 6 months due to sickness and/or accident, TS will continue to pay the
Total Compensation during the said period of 6 months. As from the 1st day of
the second month, Mr. Zammit will fall under the disability insurance as
provided in article 6 of the Agreement and in accordance with the terms and
conditions of this insurance.




Article 6 - lnsurances


6.1.    TS will subscribe Mr. Zammit to the following benefits and will pay the
premiums in accordance with the applicable policies within TS Group:
▪
Individual Pension Commitment (including death insurance and pension);

▪
Collective Guaranteed lncome lnsurance;

▪
DKV;

▪
Travel assistance insurance; and

▪
D&O insurance.

6.2.    TS shall reimburse Mr. Zammit the annual contribution to the French
Management Pension insurance at Groupe Humanis (CRE + IRCAFEX). The quarterly
premium is calculated on a reference salary, fixed at EUR 185,312 for 2015, and
reevaluated annually. lf a taxation is required by law, Mr. Zammit himself is
responsible for this.




Article 7 - Company Car


7.1.    TS will provide Mr. Zammit with a company car, type BMW 740 standard or
similar, for carrying out his professional activities. TS will also provide Mr.
Zammit with a fuel card.



























7.2.    Mr. Zammit must use the company car and the fuel card with due
diligence, in accordance with TS's car policy. Mr. Zammit acknowledges having
received a copy of the car policy, having examined its content, and agrees to
comply with it.


7.3.    Mr. Zammit may use the company car for private purposes, in accordance
with the terms and conditions of the car policy.


7.4.
A benefit in kind will be declared in line with the applicable tax and social
security regulations.





Article 8 - Tax regime


8.1.    The TS Group will notify the tax authorities in due time of the change
in contracting entity and will do its utmost best to maintain the application of
the special tax regime for foreign executives.


8.2.    Mr. Zammit will not undertake any action that could jeopardize the
approval or continued application of the special tax regime for foreign
executives or reduce the benefits for the TS Group.


8.3.    Mr. Zammit shall keep all documents related to his professional travel
outside Belgium, such as boarding passes, train tickets, visa stubs, etc., and
forward these upon simple request of TS or designated tax consultancy firm to
the latter.


8.4.    lf Mr. Zammit would lose the benefits and the application of the special
tax regime for foreign executives, for whatever reason, TS will not be liable
and will not be held to compensate Mr. Zammit in any way.


8.5.    lf in the course of performance of the Agreement, the benefit of the
expatriate tax regime which currently applies to Mr. Zammit would be withdrawn
or lost, then TS shall use its best efforts to explore and agree with Mr. Zammit
alternative terms and conditions which will aim at minimizing the adverse
financial impact of such withdrawal or lass, without however resulting in an
excess salary cost to TS.




Article 9 - Social security status


9.1.    Mr. Zammit will be subject to the Belgian social security scheme for
self-employed workers. He undertakes to register to a Belgian social insurance
fund for self-employed workers and to maintain his affiliation during the entire
duration of the Agreement and to pay the necessary social security contributions
to his social insurance fund.


9.2.    Should Mr. Zammit's social insurance fund claim any social security
contribution due by Mr. Zammit from TS, Mr. Zammit agrees to reimburse TS
immediately. TS also reserves the right to withhold from Mr. Zammit's
compensation any social security contributions due by Mr. Zammit in his capacity
as self­ employed worker and claimed from TS by Mr. Zammit's social insurance
fund for self-employed workers.































9.3.    TS commits itself to facilitate the payment of the social security
contributions due by Mr. Zammit to the social insurance fund.




Article 10 - Reimbursement of expenses


TS will reimburse Mr. Zammit for his actual travel expenses and other expenses
made in performance of the Agreement, to the extent that those costs are
accompanied by the appropriate documentary evidence and are in line with TS's
policies. The expenses must be reasonable in amount and type and they must be
made in the interest of TS.




Article 11- Duration and termination


11.1.    The Agreement is concluded for an indefinite duration and shall be
effective as of Mr. Zammit's appointment as manager by TS's General Meeting.


11.2.    Each Party will have the right to terminate this Agreement at all times
subject to giving the other party notice in writing and sent by registered mail.
The notice period to be complied with will be 6 months, except if Parties agree
otherwise. The notice period will start on the first workday following the week
in which the notice is received by the other Party.


11.3.    In case of termination by TS, TS shall pay, next to the notice period
in article 11.2 or an indemnity in lieu of notice, a severance indemnity equal
to the part of the Total Compensation as detailed in article 5 of the Agreement
and the benefits provided in articles 6 and 7, corresponding to 18,5 months plus
1 month per fully completed year beginning with the start of this Agreement. For
the purposes of calculating this additional month per fully completed year, the
start date of the year shall be 1 October. The first additional month shall
therefore be added on October 1st 2017.




Article 12 - Serious cause


12.1.    TS may terminate the Agreement with immediate effect, without notice or
payment in lieu, if serious misconduct or any other conduct of Mr. Zammit
renders it immediately and definitively impossible to continue any further
professional relations between the Parties.


12.2.    Examples of serious cause which would result in the immediate
termination of the Agreement, include but are not limited to:
(1)
Any serious breach by Mr. Zammit of his duties, as defined by the Agreement;



(2)
Any breach of the duty of confidentiality;



(3)
Any forgery of documents, or fraud;




























(4)
Any misuse of a credit card of the TS Group or the TS Group's funds;



(5)
Any other criminal offense or any other act which is of such nature that it
definitively breaks the trust between the Parties or which could damage the
reputation or public image of the TS Group, provided, however, that any criminal
offence charged to Mr. Zammit solely by virtue of his status as a director or
officer of the TS Group and not by virtue of any act or willful omission by him
shall not constitute serious cause;



(6)
Any unjustified absence of three consecutive days;



(7)
Any public statement which would damage the reputation or the public image of
the TS Group; and



(8)
Any breach by Mr. Zammit of a third party's intellectual property rights.





Article 13 - Conflict of interests


Where Mr. Zammit has any direct or indirect patrimonial interest to a decision
or operation submitted to the managers, Mr. Zammit undertakes to notify the
managers and TS's statutory auditor hereof in accordance with article 259 of the
Belgian Company Code.




Article 14 - Unfair competition


14.1.    Mr. Zammit is prohibited from engaging in or co-operating in any unfair
competition, both during the performance of and after the termination of the
Agreement. Examples of unfair competition include, but are not limited to, the
following:
(1)
Use of TS's or the TS Group's names or logos for Mr. Zammit's own benefit or for
the benefit of any corporate person or individual other than TS or the TS Group;



(2)
Any act which could confuse TS's or the TS Group's clients or suppliers about
the activities of TS or the TS Group;



(3)
Mr. Zammit representing himself as being in any way connected with or interested
in the business of TS or the TS Group after the termination of the Agreement; or



(4)
Any attempt to induce or encourage any agent, any other intermediary, supplier
or service provider of TS or the TS Group to cease providing services or the
delivery of goods to TS or the TS Group or to change the conditions under which
these goods or services are delivered in a manner that is disadvantageous to TS
or the TS Group.

14.2.    The following practices will also be considered unfair competition, to
the extent that they are associated with one of the practices referred to under
Articles 14.1(1) - 14.1(4) or have the intention or effect or is accompanied by
the destabilizing of the undertakings of TS or the TS Group, causing confusion,



























being misleading, portraying TS or the TS Group in a bad light, making deceptive
statements, using Confidential Information, obtaining disproportionate
advantages, engaging in parasitic competition, abusing rights or being an
accomplice as a third party to a breach of contract:
(1)
(Directly or indirectly) soliciting collaborators of TS or the TS Group
(irrespective of whether these collaborators would breach their own employment
agreement or contract).



(2)
Enticing away clients or prospective clients of TS or the TS Group. For the
purpose of this article "prospective clients" means undertakings with whom TS or
the TS Group is or has been in negotiation with at any given time in the
three-year period preceding the termination of the Agreement with a view to
providing services and/or goods to that undertaking, unless TS or the TS Group
respectively has decided that it will not provide services or goods to the
undertaking concerned.

14.3.
Article 14 in no way affects article 15 (non-competition).







Article 15 - Non-competition clause


15.1.    lf the Agreement ends for whatever reason, Mr. Zammit is prohibited
from undertaking any activity that competes with TS or the TS Group either
directly, by exploiting an undertaking himself, or indirectly by accepting a
position as a collaborator in an undertaking with competing activities. Hereby,
it is irrelevant whether or not the competing activity is fair or unfair, and
whether or not it is performed for Mr. Zammit's own account or for the account
of a third party.
15.2.
The non-compete obligation set out in this article 15:



▪
only applies if the undertaking referred to in article 15.1 competes with or is
contemplating competing with TS or the TS Group and is limited to identical or
similar activities to those performed by Mr. Zammit for TS or the TS Group;



▪
applies in the Americas, Europe, Middle East and Africa, and Asia-Pacific; and

▪
applies for 12 months from and including the day on which the Agreement ends.

15.3.    In the event any competent court holds that the territorial scope of
article 15.2. is deemed to be too wide and hence puts an undue burden on Mr.
Zammit, the Parties agree to nevertheless observe the key provisions of the
covenant but to limit the territorial scope of article 15.2. to the countries
listed in Annex
A.


15.4.    Within 15 days of the Agreement ending, TS may waive its rights under
this article 15 for any reason at its discretion. Any such waiver must be given
in writing.


lf TS does not waive the application of this article 15, TS must pay Mr. Zammit
a one-off lump-sum payment equal to 100% of Mr. Zammit's gross fixed salary for
a period equivalent to the number of months during which this article 15
applies. The reference salary to be taken into account is the gross salary that



























Mr. Zammit received during the month preceding the day on which his duties as
manager were terminated.


If Mr. Zammit breaches this article 15, Mr. Zammit must reimburse TS for the
amount paid by TS under the previous paragraph, and in addition pay TS an
equivalent amount as a penalty. TS may claim additional compensation based on
the actual injury suffered and proven by TS.




Article 16 - Exclusivity


16.1.    Mr. Zammit acknowledges and accepts that his duties and
responsibilities demand, and his compensation was fixed in such a way, so that
Mr. Zammit is required to devote his full working time and ability to TS's
business.


16.2.    TS must consent in advance if Mr. Zammit wishes to undertake any other
professional activity. TS may refuse its consent without giving reasons, or may
subject its consent to certain conditions.


This consent is required for any professional activity, whether or not
remunerated, that:


(1)
Mr. Zammit carries out directly as a self-employed person or as an employee,
officer or representative of a company or unincorporated association; or



(2)
A company or unincorporated association that is under Mr. Zammit's control
carries out.



16.3.    Mr. Zammit is prohibited from performing any other activity (whether or
not remunerated, for his own account or for a third party) other than in
performance of the Agreement, that:
(1)
ls competitive in any way with TS's or the TS Group's activities;



(2)
ls harmful in any way to the interests or reputation of TS, the TS Group or of
the clients of TS or the TS Group; or



(3)
Obstructs or prevents the proper performance of the Agreement.







Article 17 - Confidentiality


17.1.
Both during the term of the Agreement and after it ends, Mr. Zammit must not:



▪
disclose any Confidential Information to any third party;



▪
use any Confidential Information for his own purposes (whether or not for
financial gain) or for the purposes of any other third party (whether or not for
financial gain); or

▪
through any failure to exercise due care and diligence, permit or cause any
unauthorized disclosure of any Confidential Information.






























17.2.    Both during the term of the Agreement and after it ends, Mr. Zammit
must spontaneously, or at the latest on the first request of TS, return all
Confidential Information to TS, irrespective of how the Confidential Information
is stored.


17.3.
Article 17.1. will not apply to:



▪
Any use or disclosure which is necessary in the context of and for the purpose
of the proper performance of the Agreement;

▪
Any use or disclosure with the prior written consent of TS; or

▪
Any disclosure ordered by a court or other competent authority.





Article 18 - Non-solicitation


18.1
Mr. Zammit must with regards to any person who is at any time during the term of
the Agreement:



(1)
a collaborator of TS or the TS Group:



•
not attempt or participate in an attempt to



•
recruit that person (or otherwise employ them as a self-employed service
provider, or in any other capacity); or



•
incite that person to end his or her professional relationship with TS or the TS
Group;



(2)
a client, prospective client, supplier or any other party to a contract with TS
or the TS Group entice that entity;



•
to terminate its relationship with TS or the TS Group; or



•
substantially reduce its business with TS or the TS Group, or change the terms
and conditions of the business with TS or the TS Group in any unfavourable way.





18.2.    For the application of this article 18 "prospective client" means:
persons, companies, or any other entities that TS or the TS Group is negotiating
with, or has negotiated with a view to the supply of services or goods to that
person, company or other entity, except where TS or the TS Group has decided
that it does not wish to supply goods, or services to the person, company or
other entity in question.


18.3.    The limitation imposed in this article 18 applies both during the term
of the Agreement and during a period of 12 months after the termination thereof.





































Article 19 - Duties of Mr. Zammit upon termination


On termination of the Agreement, for whatever reason, Mr. Zammit must return to
TS immediately the following:
•
All business cards and credit cards issued to him by TS or the TS Group;

•
All documents containing Confidential Information (without making any copies)
that are in his possession;

•
Any keys to TS premises;

•
The company car and fuel card;

•
All materials pertaining to any intellectual property rights transferred to TS;
and

•
All other property, materials and equipment in his possession belonging to TS or
the TS Group.





Article 20 - lntellectual property rights


20.1.    All systems, programs, software (object codes as well as source codes),
documents, databases, manuals, reports, trade secrets, inventions, improvements,
know-how and all other work created, designed, developed or produced by Mr.
Zammit, whether or not by using the facilities of TS, in the course of or in
relation with the performance of this Agreement, or that relate to the
activities of TS or the TS Group (the "Works") shall remain or become the
exclusive property of TS. This exclusivity implies but is not limited to the
transfer and assignment of all intellectual and other proprietary rights in the
Works to TS.


20.2.    All intellectual and other proprietary rights in the Works (including
but not limited to copyrights, trademark rights, rights on databases, rights on
computer programs as well as patent rights) that have come into existence or
will come into existence in the course of or in relation with the performance of
this Agreement are immediately transferred and assigned to TS as from their
coming into existence or, as from the execution of this Agreement for rights
already in existence at the time of contracting.


20.3.    The transfer and assignment of these intellectual and other proprietary
rights in the Works includes, but is not limited to the transfer and assignment
of the right to reproduce, modify, translate, adapt, use to make derivative
works, distribute, rent, lend and/or communicate the Works to the public,
partially or completely, in each and any way, for internal (including but not
limited to research and development) and external use. The transfer and
assignment is valid for all countries, in the most extensive way possible as
permitted by law, without limitation in time other than the legal duration of
validity of these rights and without further payment than the Total Compensation
as provided for performing this Agreement.


20.4.    Mr. Zammit undertakes to fully inform TS, upon first demand of TS, that
he has created, designed, developed or produced certain Works. Mr. Zammit
undertakes to fully communicate all information and know-how in relation to the
Works to TS, and this immediately upon the creation, design, development or
production of the Works.































20.5.    Should TS decide, without having any obligations whatsoever, to file
for any registered intellectual property rights in relation to a Work, Mr.
Zammit undertakes, upon first demand of TS, upon expenses borne by TS, to
provide all necessary or useful cooperation and to provide and sign all
documents in order to permit, facilitate or accelerate any application for any
registered intellectual property right. Mr. Zammit undertakes not to apply for
any registered intellectual property right nor to ask a third party to apply for
a registered intellectual property right related to the Works without the
written express authorization of TS.


20.6.    TS has the exclusive right to decide, when and how, to exploit the
Works. Works that have not been exploited remain the exclusive property of TS.
TS can adapt and modify the Works as it deems appropriate in order to exploit
the Works. Mr. Zammit agrees not to oppose the adaptation or the modification of
the Works. Mr. Zammit agrees that TS may exploit the Works without mentioning
Mr. Zammit's name.




Article 21 - Nullity


lf one or several provisions of the Agreement are held to be void in whole or in
part, the remaining provisions will not be affected by the nullity and will
consequently continue to be valid.




Article 22 - Previous agreements


The present agreement cancels and replaces all previous contracts, agreements,
arrangements that might have been previously concluded, verbally or by written,
between Mr. Zammit and the TS Group with the same subject. The present agreement
does however not cancel and replace the termination agreement concluded between
Mr. Zammit, Avnet Europe Executive BVBA and TS Executive Europe BVBA.




Article 23 - Miscellaneous


23.1.    Any amendment to this agreement has to be agreed upon in writing by the
Parties.


23.2.    Any notification shall be made at the residence or at the registered
offices of the Parties as above­ mentioned unless the modification of the
residence or the registered offices has been previously communicated in writing
to the other Party in accordance with this provision.




Article 24 -Applicable law and arbitration


24.1.    The present agreement is governed by Belgian law.


24.2.    In case of any dispute in connection with the conclusion, the
existence, the validity, the interpretation, the execution and/or the
termination of the Agreement, the Parties will endeavor to settle the dispute by
amicable agreement. Failing that, the dispute shall be exclusively and finally
settled under the Belgian Center for Arbitration and Mediation Rules of
Arbitration (CEPANI) by three arbitrators



























appointed in accordance with those rules. The language of the procedure shall be
[French/Dutch] and the place of arbitration shall be Brussels.




Article 25 - Elimination of TS Europe Executive BVBA


In the event the management structure of the TS Group is modified without the
elimination of Mr. Zammit's position, but with the effect that TS Europe
Executive BVBA ceases to exist or operate, Mr. Zammit shall have the right to be
re-engaged by another TS Group company in the same or a similar position,
provided Mr. Zammit consents, without additional claims, to the transfer of his
manager's agreement to another TS Group company, providing for a remuneration
package globally equivalent to Mr. Zammit's remuneration package before such
transfer, and providing for the taking-over of his accrued length of service
within the TS Group.


The present agreement contains 13 pages. lt was made in two original copies in
Diegem, on February 1st, 2017, both Parties acknowledging receipt of one
original copy duly signed by the other party.


/s/ Timothy Willies
For TS*,


/s/ Patrick Zammit
Mr. Zammit


[*The signature should be preceded by the following writing: “read and agreed”.
Each page must be initialed]












BIJLAGE A / ANNEX A




Australia Austria Belgium Brazil Canada China
Czech Republic Denmark France Germany
Hong Kong
Hungary
India Indonesia Ireland Israel ltaly Malaysia Mexico
Netherlands Poland Romania
Russian Federation Singapore
South Africa South Korea Spain Sweden Switzerland Taiwan Thailand Turkey
United Arab Emirates United Kingdom United States
Australie Oostenrijk Belgie Brazilie Canada China Tsjechie Denemarken Frankrijk
Duitsland Hong Kong Hongarije Indie Indonesie Ierland Israel
Italie Maleisie Mexico Nederland Polen Roemenie Rusland Singapore Zuid-Afrika
Zuid-Korea Spanje Zweden Zwitserland Taiwan Thailand Turkije
Verenigde Arabische Emiraten Verenigd Koninkrijk Verenigde Staten van Amerika







